


[exhibit1003bformofpar.gif]
Exhibit 10.03(b)
PARTICIPANT AWARD AGREEMENT
[Date]
[Name]
[Address]
 
Re:    20[__] Phantom Stock Award – Stock Settled


Dear [Name],
On [Date], you were awarded [__] fully-vested stock units under the EQT
Corporation 2014 Long-Term Incentive Plan (the “LTIP”), which have been credited
to a subaccount of your Phantom Stock Account (the “2015 Phantom Award
Subaccount -- Stock”) under Article IV of the 2005 Directors’ Deferred
Compensation Plan (the "Deferred Compensation Plan"). Capitalized terms used
herein and not otherwise defined have the meanings given such term in the LTIP
and/or the Deferred Compensation Plan (the “Plans”), as appropriate.
Each stock unit (referred to in the Deferred Compensation Plan as a share of
“Phantom Stock”) has the value of one share of Common Stock of the Company, as
it may change from time to time, calculated as provided in Section 4.3 of the
Deferred Compensation Plan. Dividend equivalents on the Phantom Stock shall be
credited and reinvested as additional shares of Phantom Stock as provided in
Section 4.2 of the Deferred Compensation Plan.
In accordance with the Deferred Compensation Plan, each unit of Phantom Stock in
your 2015 Phantom Award Subaccount -- Stock (including Phantom Stock acquired
through the reinvestment of dividend equivalents) as of the date of your
termination of membership on the Board of Directors of the Company which
constitutes a “separation from service” as defined in Section 409A of the Code
and applicable regulations (the “Termination Date”) will be converted to actual
shares of Common Stock (on a one-for-one basis, rounded up to the nearest whole
share) and registered on the books of the Company in your name (or your
Beneficiary’s name in the case of your death) as of the Termination Date. You
are not provided any election with respect to the taxable year of payment.
The terms contained in the Plans are hereby incorporated into and made a part of
this Participant Award Agreement and this Participant Award Agreement shall be
governed by and construed in accordance with the Plans. In the event of any
actual or alleged conflict between the provisions of the Plans and the
provisions of this Participant Award Agreement, the provisions of the Plans
shall be controlling and determinative.


Copies of the Plans and Plan Prospectuses are available on BoardVantage in the
“Directors Resource Book” folder. Please refer to “E. Director Compensation and
Benefits” under the “Table of Contents” for direct links to these documents.
Copies of the Company’s most recent Annual Report on Form 10-K, Proxy Statement
and other information generally delivered to the Company’s shareholders can be
found at www.eqt.com by clicking on the “Investors” link on the main page and
then “SEC Filings.” Paper copies of such documents are available upon request
made to the Company’s Corporate Secretary.


If you have any questions, please call me at [Number].
Very truly yours,



